Exhibit 99 GREAT PLAINS ENERGY INCORPORATED UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION In April 2008, the Board of Directors approved management’s recommendation to sell Strategic Energy, LLC (Strategic Energy) and Great Plains Energy entered into an agreement with Direct Energy Services, LLC (Direct Energy), a subsidiary of Centrica plc, under which Direct Energy agreed to acquire all of Great Plains Energy’s interest in Strategic Energy.The sale closed on June 2, 2008.The Unaudited Pro Forma Condensed Consolidated Financial Statements have been prepared to reflect the sale of Great Plains Energy’s interest in Strategic Energy to Direct Energy. The Unaudited Pro Forma Condensed Consolidated Statements of Income reflect the historical consolidated statements of income for Great Plains Energy giving effect to the sale as if it had occurred on January 1, 2007.The Unaudited Pro Forma Condensed Consolidated Balance Sheet reflects the historical consolidated balance sheet of Great Plains Energy giving effect to the sale as if it had occurred on March 31, 2008.These Unaudited Consolidated Pro Forma Financial Statements should be read in conjunction with the: · Separate unaudited financial statements of Great Plains Energy as of and for the three months ended March 31, 2008, included in the Great Plains Energy Quarterly Report on Form 10-Q for the three months ended March 31, 2008, which is incorporated by reference into this document; and · Separate historical financial statements of Great Plains Energy as of and for the year ended December 31, 2007, included in the Great Plains Energy Annual Report on Form 10-K for the year ended December 31, 2007, which is incorporated by reference into this document. The historical financial information of Great Plains Energy, as adjusted as of and for the three months ended March 31, 2008, reflected in the Unaudited Pro Forma Condensed Consolidated Financial Information is unaudited.The historical financial information of Great Plains Energy, as adjusted for the year ended December 31, 2007, reflected in the Unaudited Pro Forma Condensed Consolidated Financial Information is derived from the audited financial statements of Great Plains Energy but does not include all disclosures required by accounting principles generally accepted in the United States of America.The Unaudited Pro Forma Condensed Consolidated Financial Information is provided for information purposes only and is not necessarily indicative of what Great Plains Energy’s financial position or results of operations actually would have been had the sale been completed at the dates indicated.In addition, the Unaudited Pro Forma Condensed Consolidated Financial Information is not intended to project the future financial position or results of operations of Great Plains Energy subsequent to the sale. In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” Strategic Energy will be reported as discontinued operations beginning with Great Plains Energy’s Form 10-Q for the quarterly period ending June 30, 2008. 1 GREAT PLAINS ENERGY Unaudited Pro Forma Condensed Consolidated Statement of Income For the Three Months Ended March 31, 2008 Great Plains Great Plains Energy Pro Forma Energy Historical Adjustments Pro Forma Operating Revenues (millions, except per shares amounts) Electric revenues - KCP&L $ 297.6 $ - $ 297.6 Electric revenues - Strategic Energy 527.6 (527.6 ) A - Other revenues 0.2 (0.2 ) A - Total 825.4 (527.8 ) 297.6 Operating Expenses Fuel 54.7 - 54.7 Purchased power - KCP&L 30.8 - 30.8 Purchased power - Strategic Energy 417.5 (417.5 ) A - Operating expenses - KCP&L 74.0 - 74.0 Selling, general and administrative - non-regulated 27.0 (18.1 ) A 8.9 Maintenance 30.2 - 30.2 Depreciation and amortization 52.2 (2.0 ) A 50.2 General taxes 30.6 (0.9 ) A 29.7 Total 717.0 (438.5 ) 278.5 Operating income 108.4 (89.3 ) 19.1 Non-operating income 10.2 (1.1 ) A 9.1 Non-operating expenses (1.1 ) - (1.1 ) Interest charges (42.1 ) 0.5 A (41.6 ) Income (loss) from continuing operations before income taxes and loss from equity investments 75.4 (89.9 ) (14.5 ) Income taxes (27.5 ) 37.0 A 9.5 Loss from equity investments, net of income taxes (0.4 ) - (0.4 ) Income (loss) from continuing operations 47.5 (52.9 ) (5.4 ) Preferred stock dividend requirements 0.4 - 0.4 Income (loss) from continuing operations available for common shareholders $ 47.1 $ (52.9 ) $ (5.8 ) Average number of basic common shares outstanding 85.9 - 85.9 Basic and diluted earnings (loss) per common share from continuing operations $ 0.55 $ (0.62 ) $ (0.07 ) The accompanying Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements are an integral part of these statements. 2 GREAT PLAINS ENERGY Unaudited Pro Forma Condensed Consolidated Statement of Income For the Year Ended December 31, 2007 Great Plains Great Plains Energy Pro Forma Energy Historical Adjustments Pro Forma Operating Revenues (millions, except per shares amounts) Electric revenues - KCP&L $ 1,292.7 $ - $ 1,292.7 Electric revenues - Strategic Energy 1,972.8 (1,972.8 ) A - Other revenues 1.6 (1.6 ) A - Total 3,267.1 (1,974.4 ) 1,292.7 Operating Expenses Fuel 245.5 - 245.5 Purchased power - KCP&L 101.0 - 101.0 Purchased power - Strategic Energy 1,830.7 (1,830.7 ) A - Skill set realignment deferral (8.9 ) - (8.9 ) Operating expenses - KCP&L 295.8 - 295.8 Selling, general and administrative - non-regulated 91.7 (70.8 ) A 20.9 Maintenance 91.7 - 91.7 Depreciation and amortization 183.8 (8.2 ) A 175.6 General taxes 115.8 (1.4 ) A 114.4 Other 0.2 - 0.2 Total 2,947.3 (1,911.1 ) 1,036.2 Operating income 319.8 (63.3 ) 256.5 Non-operating income 12.4 (3.6 ) A 8.8 Non-operating expenses (5.7 ) 0.1 A (5.6 ) Interest charges (93.8 ) 1.9 A (91.9 ) Income from continuing operations before income taxes and loss from equity investments 232.7 (64.9 ) 167.8 Income taxes (71.5 ) 26.6 A (44.9 ) Loss from equity investments, net of income taxes (2.0 ) - (2.0 ) Income from continuing operations 159.2 (38.3 ) 120.9 Preferred stock dividend requirements 1.6 - 1.6 Income from continuing operations available for common shareholders $ 157.6 $ (38.3 ) $ 119.3 Average number of basic common shares outstanding 84.9 - 84.9 Average number of diluted common shares outstanding 85.2 - 85.2 Basic earnings per common share from continuing operations $ 1.86 $ (0.45 ) $ 1.41 Diluted earnings per common share from continuing operations $ 1.85 $ (0.45 ) $ 1.40 The accompanying Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements are an integral part of these statements. 3 GREAT PLAINS ENERGY Unaudited Pro Forma Condensed Consolidated Balance Sheet March 31, 2008 Great Plains Great Plains Energy Pro Forma Energy Historical Adjustments Pro Forma ASSETS (millions) Current Assets Cash and cash equivalents $ 85.8 $ (69.7 ) B 305.3 C (14.1 ) D (34.1 ) E $ 273.2 Restricted cash 0.7 (0.7 ) B - Receivables, net 394.4 (254.6 ) B 139.8 Fuel inventories, at average cost 42.9 - 42.9 Materials and supplies, at average cost 65.4 - 65.4 Deferred refueling outage costs 10.7 - 10.7 Refundable income taxes 24.1 (2.4 ) B 21.7 Derivative instruments 128.0 (124.9 ) B 3.1 Other 17.9 (5.2 ) B 12.7 Total 769.9 (200.4 ) 569.5 Nonutility Property and Investments Affordable housing limited partnerships 16.6 - 16.6 Nuclear decommissioning trust fund 106.9 - 106.9 Other 13.3 (6.0 ) B 7.3 Total 136.8 (6.0 ) 130.8 Utility Plant, at Original Cost Electric 5,514.2 - 5,514.2 Less-accumulated depreciation 2,638.9 - 2,638.9 Net utility plant in service 2,875.3 - 2,875.3 Construction work in progress 662.9 - 662.9 Nuclear fuel, net of amortization of $123.5 57.8 - 57.8 Total 3,596.0 - 3,596.0 Deferred Charges and Other Assets Regulatory assets 401.2 - 401.2 Goodwill 88.1 (88.1 ) B - Derivative instruments 76.1 (76.0 ) B 0.1 Other 55.0 (12.3 ) B 42.7 Total 620.4 (176.4 ) 444.0 Total $ 5,123.1 $ (382.8 ) $ 4,740.3 The accompanying Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements are an integral part of these statements. 4 GREAT PLAINS ENERGY Unaudited Pro Forma Condensed Consolidated Balance Sheet March 31, 2008 Great Plains Great Plains Energy Pro Forma Energy Historical Adjustments Pro Forma LIABILITIES AND CAPITALIZATION (millions) Current Liabilities Notes payable $ 68.0 $ - $ 68.0 Commercial paper 163.9 - 163.9 Current maturities of long-term debt 0.3 - 0.3 Accounts payable 433.3 (178.9 ) B 254.4 Accrued taxes 39.9 (2.8 ) B 37.1 Accrued interest 26.1 - 26.1 Accrued compensation and benefits 28.7 (1.0 ) B (3.6 ) D 24.1 Pension and post-retirement liability 1.3 - 1.3 Deferred income taxes 43.5 (45.5 ) B (2.0 ) Derivative instruments 43.1 (4.8 ) B 38.3 Other 25.7 (15.0 ) B (0.6 ) D 10.1 Total 873.8 (252.2 ) 621.6 Deferred Credits and Other Liabilities Deferred income taxes 630.5 (31.8 ) B 598.7 Deferred investment tax credits 26.7 - 26.7 Asset retirement obligations 107.4 - 107.4 Pension and post-retirement liability 156.4 - 156.4 Regulatory liabilities 138.9 - 138.9 Derivative instruments 2.3 (2.3 ) B - Other 62.3 (0.7 ) B (1.8 ) D 59.8 Total 1,124.5 (36.6 ) 1,087.9 Capitalization Common shareholders' equity Common stock 1,070.1 0.5 D 1,070.6 Retained earnings 518.1 (292.4 ) B 305.3 C (8.3 ) D (34.1 ) E 488.6 Treasury stock, at cost (3.3 ) (0.3 ) D (3.6 ) Accumulated other comprehensive income 48.0 (64.7 ) B (16.7 ) Total 1,632.9 (94.0 ) 1,538.9 Cumulative preferred stock 39.0 - 39.0 Long-term debt 1,452.9 - 1,452.9 Total 3,124.8 (94.0 ) 3,030.8 Commitments and Contingencies Total $ 5,123.1 $ (382.8 ) $ 4,740.3 The accompanying Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements are an integral part of these statements. 5 GREAT PLAINS ENERGY INCORPORATED NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Pro Forma Adjustments The pro forma adjustments included in the Unaudited Pro Forma Condensed Consolidated Financial Statements are as follows: A – The pro forma adjustments represent the removal of Strategic Energy’s revenues and expenses. B – The pro forma adjustments represent the removal of Strategic Energy’s assets, liabilities and accumulated other comprehensive income and related goodwill and intangible assets at March 31, 2008. C – The pro forma adjustment represents cash proceeds received from Direct Energy upon the sale of Strategic Energy. D – The pro forma adjustment represents the contribution of cash to Strategic Energy for the payment of employee incentive compensation, retention, employment and change in control plans and agreements; the vesting and payment of restricted stock and performance shares; and shares of common stock surrendered to Great Plains Energy to pay taxes related to the vesting of restricted stock and the issuance of performance shares. E – The pro forma adjustment represents a preliminary estimate for the anticipated payment of income taxes resulting from the sale of Strategic Energy. 6
